Citation Nr: 1534629	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  08-11 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a dental disorder (loss of four front teeth) claimed as due to trauma in service.

2.  Entitlement to increases in the ratings for bilateral hearing loss, currently assigned "staged" ratings of 30 percent prior to March 26, 2013 and 40 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to September 1989.  The claim pertaining to hearing loss originally came before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for right ear hearing loss and an increased rating for left ear hearing loss.  In February 2011, a hearing was held before a Veterans Law Judge (VLJ) (who has since retired) who (in a June 2011 Board decision) reopened the claim of service connection for right ear hearing loss, and remanded it for development.  An interim (October 2011) rating decision granted service connection for right ear hearing loss, and assigned a 30 percent rating for bilateral hearing loss, effective June 19, 2006.  The Veteran was advised that the VLJ who conducted the hearing in this matter had retired, and was offered the opportunity for a hearing before a VLJ who would decide his appeal.  He accepted the offer, and a Travel Board hearing was held before the undersigned in September 2012; a transcript is associated with the record.  In February 2013, the matter of the rating for bilateral hearing loss was remanded for additional development.  The matter of service connection for a dental disorder is before the Board on appeal from a March 2014 rating decision by the Chicago, Illinois VA RO, and the case is now in the jurisdiction of that RO.

The matter of the rating for an upper lip scar was raised in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if action on his part is required.
REMAND

The February 2013 Board Remand ordered an audiological evaluation of the Veteran to determine the current severity of his hearing loss; the examiner was instructed to comment regarding the expected impact of the hearing loss found on occupational and everyday activity functioning.  On March 2013 VA audiological evaluation, the examiner noted that the Veteran reported inability to hear persons not facing him and that people constantly made comments about his inability to hear, but did not further discuss the impact the disability has on occupational and social activity functioning.  Accordingly, corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  Also, in May 2015 written argument the Veteran's representative observed that the VA examiner did not opine as to whether the Veteran's  hearing loss presents an exceptional disability picture warranting extraschedular consideration.  As an allegation of an exceptional disability picture has been made, it must be addressed.  

A March 2014 rating decision denied the Veteran service connection for a dental disorder.  Correspondence from the Veteran received in August 2014 is reasonably interpreted as expressing disagreement with that decision.  The AOJ has not issued a statement of the case (SOC) in the matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated clinical records of all VA and/or private evaluations and treatment the Veteran has received for his hearing loss.

2.  The AOJ should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to assess the Veteran's bilateral hearing loss disability.  The Veteran's entire record must be reviewed by the consulting audiologist.  Based on review of the record, and interview and examination of the Veteran the consulting provider should provide opinions that respond to the following:

(a)  Present the puretone threshold and speech discrimination findings on official audiometry in numerical values.   

(b)  Elicit from the Veteran a description  of the impact his hearing loss disability has on his occupational and everyday activity functioning.  Comment whether the impact on occupational and everyday activity functioning expected based on the level of hearing loss shown by official audiometry is consistent with the impact the Veteran describes.  To the extent possible, reconcile (explain) the expected impact with the impact described. 

(c)  Indicate specifically whether or not the disability picture presented by the Veteran's hearing loss is unusual or exceptional.  Note whether the hearing loss has required hospitalization, caused marked interference with  employment, or involved any other factors of similar gravity  

The examiner should include rationale with all opinions.

(3) The AOJ should then review the entire record and readjudicate the claim for an increased rating for bilateral hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.
4.  Regarding the matter of service connection for a dental disorder (manifested by loss of 4 front teeth due to trauma), the AOJ should review the determination and if it remains denied, issue an appropriate SOC in the matter.  The Veteran and his representative should be advised of the time limit for perfecting the appeal, and afforded opportunity to do so.  If this occurs, this matter should also be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

